DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 8/4/2020 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 3/12/2021 have all been considered and made of record (note the attached copy of form PTO – 1449).
Double Patenting
3.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22 is rejected on the ground of nonstatutory obviousness -type double patenting as being unpatentable over claim 1 respectively U.S. Patent No. 10,105,051 B2.
Although the conflicting claims are not identical they are not patentable distinct from each other because the instant claims are anticipated by the patented claims.
The claims of the instant application corresponds to the patented claim as follows:
Instant application 16/985,014
Regarding claim 22, A method of providing a retinal image of a patient comprising: illuminating a retina of the patient with an LED light source within a portable camera, wherein the portable camera has a first lens and a second lens, and wherein the first lens is capable of focusing light from the LED light source onto the retina of the patient and providing a wide field retinal image, and wherein the second lens is capable of receiving the retinal image and causing a magnification of the retinal image; illuminating the retina of the eye with the LED light source at a set distance away from the eye; and recording the retinal image.  
U.S.Patent No: 10,105,051 B2
 Regarding claim 1, A  portable camera for capturing an image of a patient's eye without contacting the patient's eye, the portable camera comprising: a light source disposed within the portable camera; a first lens within the portable camera for focusing light from the light source onto a retina of the patient's eye and providing a wide-field retinal image, wherein the  first lens is a biconvex aspherical lens;  a second lens for receiving the wide-field retinal image and causing a magnification of the wide-field retinal image; and a digital camera within a mobile computing device for recording the magnified wide-field retinal image.  

Claim Rejections - 35 USC § 103
4.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-24,27,28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ignatovich et al (2012/0287255 A1) in view of Kohn Bitran (2014/0285766 A1).
Regarding claim 22,  Ignatovich discloses  (refer to figures 1-5) a method of providing a retinal image of a patient comprising (paragraph 0058): illuminating a retina (2) of the patient with an LED light source within a portable camera, wherein the portable camera (10) has a first lens (15) and a second lens (7), and wherein the first lens (15) is capable of focusing light from the LED light source onto the retina of the patient and providing a wide field retinal image, and wherein the second lens (7) is capable of receiving the retinal image and  illuminating the retina of the eye with the LED light source; and recording the retinal image (paragraph 0063).  
Ignatovich discloses   all of the claimed limitations except magnification of the retinal image and a set distance away from the eye.
Kohn Bitran discloses magnification of the retinal image and a set distance away from the eye (paragraph 0008-paragraph 0051).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching magnification of the retinal image and a set distance away from the eye in to the Ignatovich a retinal imaging system for the purpose of generating plurality image at least one eye portion for online and offline examination as taught by Kohan Bitran (paragraph 0004).
 Regarding claim 23, Ignatovich discloses   wherein the first lens has a power greater than said second lens (paragraph 0039-0041).  
Regarding claim 24, Ignatovich discloses wherein the LED light source is substantially coaxial with that of receiving optics (paragraph 0084).  
Regarding claim 27, Ignatovich discloses, wherein a focal length of second lens is greater than that a focal length of said first lens (paragraph 0035).  
Regarding claim 28, Ignatovich discloses wherein the distance between said first and second lens is a sum of the focal lengths of said first and second lens (paragraph 0057-0062).  
Regarding claim 30, Ignatovich discloses wherein the method is performed without dilating a pupil of the eye (paragraph 0063). 
Claim Objections
5.      Claims 25,26 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.    The following is a statement of reasons for the indication of allowable subject matter:  wherein said first lens is a biconvex aspherical lens and  wherein said second lens is a biconvex achromatic lens and  wherein the portable camera further comprises two polarizing filters: a first filter placed in front of the LED light source and a second filter placed in front of second lens, wherein the second filter is placed at 90 degree polarity in respect to the first filter.  
Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/30/2022